Case 3:18-cv-00545-JPG-MAB Document 33-1 Filed 04/03/19 Page 1 of 4 Page ID #82




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 N. DOE, filing anonymously,                )
 SECOND AMENDMENT FOUNDATION, INC., )
 and ILLINOIS STATE RIFLE ASSOCIATION,      )
                                            )
                Plaintiffs,                 )
 v.                                         ) Case No. 3:18-CV-545-JPG-SCW
                                            )
 EAST ST. LOUIS HOUSING AUTHORITY           )
 and MILDRED A. MOTLEY, in her official     )
 capacity as Executive Director of the East )
 St. Louis Housing Authority,               )
                                            )
                Defendants.                 )

                    STIPULATION TO ENTRY OF FINAL JUDGMENT
                          AND PERMANENT INJUNCTION

        The parties to this matter, by and through their respective counsel, hereby stipulate to the

 entry of the following order for final judgment and permanent injunctive relief of the Court:

        The Plaintiffs are challenging the following Sections of the ESLHA Lease:

    •   Section IX(p), which prevents N. DOE, and other ESLHA residents who are otherwise
        qualified to possess a firearm in their residence, from keeping a firearm in their homes;

    •   Section XIV and XIV(a)(11), which states that N. DOE, and other ESLHA residents who
        are otherwise qualified to possess a firearm in their residence, can have their Leases
        terminated for possessing a firearm for self-defense, as Section XIV(a)(11) states that
        “[p]ossession of firearms by the resident, household member or guest on any ESLHA
        property” is a serious or material violation of the material terms of the Lease.

        Plaintiffs are challenging the above ESLHA Lease sections as unconstitutional as applied

 to ESLHA residents who are otherwise qualified to possess a functional firearm in their

 residence. Plaintiffs seek to enjoin Defendants from enforcing the above-referenced Lease

 provisions and any other Lease provisions that would prohibit N. DOE, and other ESLHA

 residents who are otherwise qualified to possess a firearm in their residence, from keeping
Case 3:18-cv-00545-JPG-MAB Document 33-1 Filed 04/03/19 Page 2 of 4 Page ID #83




 functional firearms in their homes.

        Accordingly, the parties stipulate that the Court shall issue an Order, pursuant to

 Plaintiffs’ as-applied challenge to the above-referenced ESLHA Lease provisions via the Second

 Amendment, and the Due Process and Equal Protection Clauses of the Fourteenth Amendment,

 enjoining Defendants, with respect to ESLHA residents properly identified and included in an

 ESLHA lease agreement, from enforcing the following sections of the ESLHA Lease:

    •   Section IX(p), which prevents N. DOE, and other ESLHA residents who are otherwise
        qualified to possess a firearm in their residence, from keeping a firearm in their homes;

    •   Section XIV and XIV(a)(11), which states that N. DOE, and other ESLHA residents who
        are otherwise qualified to possess a firearm in their residence, can have their Leases
        terminated for possessing a firearm for self-defense, as Section XIV(a)(11) states that
        “[p]ossession of firearms by the resident, household member…on any ESLHA property”
        is a serious or material violation of the material terms of the Lease.

 as applied to the inability of N.DOE and other ESLHA residents who are permitted under Illinois

 law to possess a firearm, to possess functional firearms that are legal in their jurisdiction for self-

 defense and defense of others in their residences, provided they are otherwise-qualified to do so.

        Nothing in this Stipulated Agreement shall be construed to alter or amend any ESLHA

 rule, regulation or lease provision with respect to guests or other non-residents possessing

 firearms on ESLHA property. Further, nothing in this Stipulated Agreement shall be construed to

 alter or amend any ESLHA rule, regulation or lease provision prohibiting guests, residents or

 non-residents from displaying firearms anywhere on ESLHA property outside resident units,

 including in common areas within any development. To the contrary, guests, residents and non-

 residents are and shall continue to be prohibited from displaying fire arms outside resident units

 and doing so by a resident shall constitute a lease violation, unless necessary for self-defense or

 defense of others in accordance with applicable law.
Case 3:18-cv-00545-JPG-MAB Document 33-1 Filed 04/03/19 Page 3 of 4 Page ID #84




         Upon execution of this Stipulated Agreement, and entry of an Order by the Court

 accepting same, Defendants shall strike or amend the challenged sections of the ESLHA Lease,

 such that the ESLHA will no longer prohibit Plaintiffs and other ESLHA residents, who are

 otherwise qualified under Illinois law to possess a firearm, from possessing functional firearms,

 that are legal in their jurisdiction, in their residence, as provided in this Stipulated Agreement.

         It is understood and agreed by the parties that changes to the ESLHA lease may take six

 or more months to complete due to notice and public comment requirements imposed by the

 Department of Housing and Urban Development and ESLHA regulations. Defendants agree that

 they will not enforce the referenced lease provisions while the lease is in the process of being

 amended.

         Further, upon entry of the final order and permanent injunction, Defendants will

 compensate Plaintiffs for reasonable attorneys’ fees in the agreed amount of $7,500.00.

         Execution of this Stipulated Agreement is not to be construed as an admission of any

 wrongdoing by ESLHA and, in fact, ESLHA denies any wrongdoing whatsoever. This stipulated

 agreement should not be construed as an admission of any wrongdoing by ESLHA but based on

 prior judicial decisions, the court is likely to enter the injunction sought by Plaintiffs.

 Agreed to on the        25th    day of March, 2019:
Case 3:18-cv-00545-JPG-MAB Document 33-1 Filed 04/03/19 Page 4 of 4 Page ID #85




 East St. Louis Housing Authority and     N. Doe, filing anonymously, et al, Plaintiffs.
 Mildred A. Motley, Defendants.

 BY: s/ Stephen Moore                            BY: s/ David G. Sigale
 Stephen Moore (Atty.#6293419)                   David G. Sigale (Atty.#6238103)
 Galloway Johnson Tompkins Burr & Smith          Law Firm of David G. Sigale, P.C.
 7800 Forsyth Boulevard, Suite 600               799 Roosevelt Road, Suite 207
 St. Louis, MO 63105                             Glen Ellyn, IL 60137
 Tel: (314) 725-0525                             Tel: 630.452.4547
 Fax: (314) 725-7150                             Fax: 630.596.4445
 SMoore@gallowaylawfirm.com                      dsigale@sigalelaw.com
 Attorney for Defendants                         Attorney for Plaintiffs.
